DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                    FOURTH DISTRICT

                                    T.H.C., a child,
                                      Appellant,

                                           v.

                              STATE OF FLORIDA,
                                   Appellee.

                                    No. 4D15-3223

                               [February 24, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos S. Rebollo, Judge; L.T. Case No. 15-000676 DLA.

  Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant
Public Defender, West Palm Beach, for appellant.

     No appearance for appellee.

PER CURIAM.

    In this Anders1 appeal, we affirm the finding of guilt, the withholding of
adjudication of delinquency, and the placement of the child on probation,
but remand for the trial court to correct the delinquency disposition order
to reflect all of the required information. See Fla. R. Juv. P. 8.115(d); T.J.
v. State, 174 So. 3d 1070 (Fla. 4th DCA 2015); A.M.R. v. State, 134 So. 3d
502, 503 (Fla. 4th DCA 2014); D.B. v. State, 114 So. 3d 1121 (Fla. 2d DCA
2013).

     Affirmed, but remanded.

CIKLIN, C.J., GROSS and CONNER, JJ., concur.

                                *          *           *

     Not final until disposition of timely filed motion for rehearing.



1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).